DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement of Amendments
	Applicant’s amendment filed 09/08/2021 overcomes the following objection(s)/rejection(s): 
The objection to claims 5 and 7 has been withdrawn in view of Applicants Amendment. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed towards a system mountable in a host vehicle, the system configured to operate while the host vehicle is moving in a road environment. The closest prior art is directed towards Langlinais et al., (U.S. Pub. No. 2006/0269105 A1), Janssen et al., (U.S. Pub. No. 2006/0047371) and Englander et al., (U.S. Pub. No. 2008/0122597). Langlinais is concerned with methods, apparatus and products for surveillance, observing, monitoring and/or viewing traffic, and/or sensing, recording, detecting, and/or capturing traffic images. Janssen is concerned with a method for recording an incident, in particular a traffic violation, in which a vehicle is involved, comprises the steps of detecting the incident, and searching for and reading from the record a license plate of the vehicle involved in the incident. Englander is concerned with enhancing a vehicles driver’s view and system for vehicle safety, including schoolbus safety. 
However, Langlinais, Jenssen nor Englander when considered singularly or in combination fails to explicitly disclose the system mountable in a host vehicle, the system configured to operate while the host vehicle is moving in a road environment as recited in claims 1-9. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.